Citation Nr: 1537917	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal reflux disorder.

2.  Entitlement to service connection for gastrointestinal reflux disorder. 

3.  Entitlement to service connection for monoclonal gammopathy.

4.  Entitlement to service connection for Raynaud's Disease.

5.  Entitlement to service connection for Atrial Fibrillation.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to July 1975 and from July 1977 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of entitlement to service connection for gastrointestinal reflux disorder, monoclonal gammopathy, Raynaud's Disease and Atrial Fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO denied entitlement to service connection for gastrointestinal reflux disorder (GERD), in pertinent part, on the finding that there was no current disability.

2.  The evidence received subsequent to the February 2000 final denial of the Veteran's claim for service connection for GERD was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that denied service connection for gastrointestinal reflux disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).


2.  The evidence received subsequent to the February 2000 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for gastrointestinal reflux disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for GERD, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.

The Veteran's original claim of entitlement to service connection for gastrointestinal reflux disorder was denied in the February 2000 rating decision, on the basis that there was no diagnosis.   Following notice to the Veteran, along with his appellate rights, he did not file an appeal.  He submitted no additional evidence within a year of the decision.  Therefore, the February 2000 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b)  (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2008, the Veteran filed a claim to reopen, which was denied in a February 2010 rating decision.  The Veteran perfected an appeal to this decision.  The evidence received with respect to the claim to reopen included treatment records from Walter Reed Medical Center which document a May 2004 diagnosis of gastrointestinal reflux disorder and a prescription of medications for treatment.  Additionally, in the September 2011 VA Form 9, the Veteran contends that along with prescription medications, he has made significant alternations to his lifestyle, including elevating the head of his bed, reducing food intake after 6 in the evening as well as totally eliminating alcohol in order to relieve the symptoms of his gastrointestinal reflux disorder.  

The Veteran's May 2004 diagnosis of gastrointestinal reflex disorder as well as the Veteran's September 2011 contentions are considered new and material evidence, as it provides evidence of a present diagnosis.  Accordingly, the Board concludes that the February 2000 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for gastrointestinal reflux disorder is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the Veteran's September 2011 VA Form 9, the Veteran raised several rebuttal contentions to the findings in the February 2010 rating decision.  Specifically, relating to the gastroesophageal reflux disease, the Veteran contends he was diagnosed on active duty and continued treatment at Walter Reed Army Medical Center (Walter Reed) where he received prescription treatment.  The Veteran asserts the VA failed to acquire the associated treatment and pharmacy records from Walter Reed to have available for the examiners.

Also, relating to the Veteran's claim for service connection for monoclonal gammopathy, the Veteran submitted several articles which he suggests monoclonal gammopathy is a long term chronic progressive condition, thereby being linked to his service.  Similarly, the Veteran submitted articles relating to his service connection claim for Raynaud's Disease, arguing he is experiencing late-onset Raynaud's Disease which is chronic in nature and may be secondary to his monoclonal gammopathy.  Lastly, the Veteran contends he manifested symptoms of cardiovascular disease prior to retirement from the service and his present atrial fibrillation may be secondary to monoclonal gammopathy as well.

Following the Veteran's September 2011 VA Form 9, the RO issued a deferred rating decision dated November 2012 indicating VA examinations for each of the Veteran's appealed conditions were necessary to determine if the contentions and evidence shown in the VA Form 9 are sufficient to establish service connection.  Given the fact the Veteran identified more complex medical information, a medical review and opinion is needed.  However, the record does not indicate that an examination was scheduled and performed.  Therefore, a remand for an examination is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's gastrointestinal reflux disorder, monoclonal gammopathy, Raynaud's Disease and Atrial Fibrillation and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Specifically address the Veteran's medical contentions in the September 2011 VA Form 9 regarding each of his service-connected claims.

	b.  Provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal reflux disorder, monoclonal gammopathy, Raynaud's Disease and Atrial Fibrillation had its onset during active service or is otherwise etiologically related thereto.  The examiner should specifically address the contention that the initial symptoms of these disorders occurred during the Veteran's period of active duty.  The articles/treatise submitted by the Veteran should be reviewed, discussed, and reconciled.

	c.  If any disability is found to be service connected, the examiner should address the question as to whether it is at least likely as not that the service connected disorder caused or aggravated the remaining claimed disabilities.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


